



ENDOCHOICE HOLDINGS, INC.
2015 OMNIBUS EQUITY INCENTIVE PLAN
Restricted Stock Unit Agreement
This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of ________________ (the “Grant Date”) by and between EndoChoice Holdings,
Inc., a Delaware corporation (the “Company”) and ________________ (the
“Grantee”).
WHEREAS, the Company has adopted the EndoChoice Holdings, Inc. 2015 Omnibus
Equity Incentive Plan (the “Plan”) pursuant to which awards of Restricted Stock
Units may be granted; and
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of Restricted Stock Units
provided for herein.
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
1.Grant of Restricted Stock Units.
1.1    Pursuant to Section 8.1 of the Plan, the Company hereby issues to the
Grantee on the Grant Date an Award consisting of, in the aggregate,
_______________ Restricted Stock Units (the “Restricted Stock Units”). Each
Restricted Stock Unit represents the right to receive one share of Common Stock,
subject to the terms and conditions set forth in this Agreement and the Plan.
Capitalized terms that are used but not defined herein have the meaning ascribed
to them in the Plan.
1.2    The Restricted Stock Units shall be credited to a separate account
maintained for the Grantee on the books and records of the Company (the
“Account”). All amounts credited to the Account shall continue for all purposes
to be part of the general assets of the Company.
2.    Consideration. The grant of the Restricted Stock Units is made in
consideration of the services to be rendered by the Grantee to the Company or
its Affiliates.
3.    Vesting.
3.1    Except as otherwise provided herein, provided that the Grantee has not
incurred a Termination as of the applicable vesting date, the Restricted Stock
Units will vest and no longer be subject to any restrictions in accordance with
the following schedule (the period during which restrictions apply, the
“Restricted Period”):
Vesting Date
Number of Restricted Stock Units That Vest
________________
________________
________________
________________

Once vested, the Restricted Stock Units become “Vested Units.”
3.2    The foregoing vesting schedule notwithstanding, upon the Grantee’s
Termination for any reason at any time before all of his or her Restricted Stock
Units have vested, the Grantee’s unvested Restricted Stock Units shall be
automatically forfeited upon such Termination and neither the Company nor any
Affiliate shall have any further obligations to the Grantee under this
Agreement.


1

--------------------------------------------------------------------------------




3.3    The terms of the Plan will govern the Restricted Stock Units in the event
of a Change in Control.
4.    Restrictions. Subject to any exceptions set forth in this Agreement or the
Plan, during the Restricted Period and until such time as the Restricted Stock
Units are settled in accordance with Section 6, the Restricted Stock Units or
the rights relating thereto may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Grantee. Any attempt to
assign, alienate, pledge, attach, sell or otherwise transfer or encumber the
Restricted Stock Units or the rights relating thereto during the Restricted
Period shall be wholly ineffective and, if any such attempt is made, the
Restricted Stock Units will be forfeited by the Grantee and all of the Grantee’s
rights to such units shall immediately terminate without any payment or
consideration by the Company.
5.    Rights as Shareholder; Dividend Equivalents.
5.1    The Grantee shall not have any rights of a stockholder with respect to
the shares of Common Stock underlying the Restricted Stock Units (including,
without limitation, any voting rights or any right to dividends paid with
respect to the shares of Common Stock underlying the Restricted Stock Units)
unless and until the Restricted Stock Units vest and are settled by the issuance
of such shares of Common Stock in accordance with Section 6.
5.2    Upon and following the settlement of the Restricted Stock Units, the
Grantee shall be the record owner of the shares of Common Stock underlying the
Restricted Stock Units unless and until such shares are sold or otherwise
disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company (including voting rights).
6.    Settlement of Restricted Stock Units.
6.1    Subject to Section 10 hereof, promptly following the last day of the
Restricted Period, and in any event no later than March 15 of the calendar year
following the calendar year in which such vesting occurs, the Company shall (a)
issue and deliver to the Grantee the number of shares of Common Stock equal to
the number of Vested Units, and (b) enter the Grantee’s name on the books of the
Company as the shareholder of record with respect to the shares of Common Stock
delivered to the Grantee.
6.2    Notwithstanding Section 6.1, in accordance with Section 20.6 of the Plan,
the Committee may, but is not required to, prescribe rules pursuant to which the
Grantee may elect to defer settlement of the Restricted Stock Units. Any
deferral election must be made in compliance with such rules and procedures as
the Committee deems advisable.
If the Grantee is deemed a “specified employee” within the meaning of Section
409A of the Code, as determined by the Committee, at a time when the Grantee
becomes eligible for settlement of the Restricted Stock Units upon his
“separation from service” within the meaning of Section 409A of the Code, then
to the extent necessary to prevent any accelerated or additional tax under
Section 409A of the Code, such settlement will be delayed until the earlier of:
(a) the date that is six months following the Grantee’s separation from service
and (b) the Grantee’s death.
6.3    To the extent that the Grantee does not vest in any Restricted Stock
Units, all interest in such Restricted Stock Units shall be forfeited. The
Grantee has no right or interest in any Restricted Stock Units that are
forfeited.


2

--------------------------------------------------------------------------------




7.    No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Grantee any right to be retained in any position, as an
Employee, Independent Contractor, Consultant or Director of the Company.
Further, nothing in the Plan or this Agreement shall be construed to limit the
discretion of the Company and its Affiliates to terminate the Grantee’s
employment or service at any time, with or without Cause.
8.    Nature of Grant. In accepting this Restricted Stock Unit award, Grantee
acknowledges, understands and agrees that:
8.1    The Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
8.2    This Restricted Stock Unit award is exceptional, voluntary and occasional
and does not create any contractual or other right to receive future grants of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units, even if
Restricted Stock Units have been granted in the past;
8.3    All decisions with respect to future Restricted Stock Units or other
grants, if any, will be at the sole discretion of the Company;
8.4    This Restricted Stock Unit award and Grantee’s involvement in the Plan
shall not create a right to employment or be interpreted as forming an
employment or service contract with the Company and shall not interfere with the
ability of the EndoChoice GmbH (the “Employer”) to terminate Grantee’s
employment or service relationship, if any;
8.5    The Participant is voluntarily participating in the Plan;
8.6    This Restricted Stock Unit and the shares of Common Stock subject to this
Restricted Stock Unit, and the income and value of same, are not intended to
replace any pension rights or compensation;
8.7    This Restricted Stock Unit and the shares of Common Stock subject to this
Restricted Stock Unit, and the income and value of same, are not part of normal
or expected compensation for any purpose, including for purposes of calculating
any severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;
8.8    The future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;
8.9    No claim or entitlement to compensation or damages shall arise from
forfeiture of this Restricted Stock Unit award resulting from the termination of
Grantee’s employment or other service relationship (for any reason whatsoever,
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where Grantee is employed or the terms of Grantee’s employment
agreement, if any), and in consideration of the grant of this Restricted Stock
Unit to which the Grantee is otherwise not entitled, the Grantee irrevocably
agrees never to institute any claim against the Company or any Affiliate, waives
his or her ability, if any, to bring any such claim, and releases the Company
and its Affiliates from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, the Grantee shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim;


3

--------------------------------------------------------------------------------




8.10    For purposes of this Restricted Stock Unit, Grantee’s employment or
service relationship will be considered terminated as of the date Grantee is no
longer actively providing services to the Company or the Employer, the Employer
or any of the other subsidiaries or Affiliates of the Company (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where Grantee is employed or the
terms of Grantee’s employment agreement, if any), and unless otherwise expressly
provided in this Agreement or determined by the Company, Grantee’s right to vest
in the Restricted Stock Units under the Plan, if any, will terminate as of such
date and will not be extended by any notice period (e.g., Grantee’s period of
service would not include any contractual notice period or any period of “garden
leave” or similar period mandated under employment laws in the jurisdiction
where Grantee is employed or the terms of Grantee’s employment agreement, if
any); the Administrator shall have the exclusive discretion to determine when
Grantee is no longer actively providing services for purposes of this Restricted
Stock Unit grant (including whether Grantee may still be considered to
be providing services while on a leave of absence);
8.11     Unless otherwise agreed with the Company, the Restricted Stock Units
and the shares of Common Stock subject to the Restricted Stock Units, and the
income and value of same, are not granted as consideration for, or in connection
with, the service Grantee may provide as a director of a subsidiary of the
Company; and
8.12    Neither the Company, the Employer nor any other subsidiary or Affiliate
of the Company shall be liable for any foreign exchange rate fluctuation between
Grantee’s local currency and the United States Dollar that may affect the value
of the Restricted Stock Units or of any amounts due to Grantee pursuant to the
settlement of the Restricted Stock Unit or the subsequent sale of any shares of
Common Stock acquired upon settlement.
9.    Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the Restricted Stock Units shall
be adjusted or terminated in any manner as contemplated by Section 4.4 of the
Plan.
10.    Tax Liability and Withholding.
10.1    The Grantee shall be required to pay to the Company or to any Subsidiary
or Affiliate, and the Company or any Subsidiary or Affiliate shall have the
right to deduct from any compensation paid to the Grantee pursuant to the Plan
and/or from any other compensation payable to the Grantee, the amount of any
required withholding taxes in respect of the Restricted Stock Units or in
respect of any acquisition of shares of Common Stock under the Plan or a sale of
such shares and to take all such other action as the Committee deems necessary
to satisfy all obligations for the payment of such withholding taxes in
accordance with Sections 17.1 and 17.2 of the Plan.
10.2    Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (a) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant, vesting or settlement of the Restricted Stock Units or the
subsequent sale of any shares of Common Stock; and (b) does not commit to
structure the Restricted Stock Units to reduce or eliminate the Grantee’s
liability for Tax-Related Items.
11.    Non-solicitation.
11.1    In consideration of the Restricted Stock Units, the Grantee agrees and
covenants not to:


4

--------------------------------------------------------------------------------




(a)    directly or indirectly, solicit, hire, recruit, attempt to hire or
recruit, or induce the termination of employment of any employee of the Company
or its Affiliates for a period of eighteen (18) months following the Grantee’s
termination of Continuous Service; or
(b)    directly or indirectly, solicit, contact (including, but not limited to,
e-mail, regular mail, express mail, telephone, fax, and instant message),
attempt to contact or meet with the current, former or prospective customers of
the Company or any of its Affiliates for purposes of offering or accepting goods
or services similar to or competitive with those offered by the Company or any
of its Affiliates for a period of eighteen (18) months following the Grantee’s
termination of Continuous Service.
11.2    If the Grantee breaches any of the covenants set forth in Section 11.1:
(a)    all unvested Restricted Stock Units shall be immediately forfeited; and
(b)    the Grantee hereby consents and agrees that the Company shall be entitled
to seek, in addition to other available remedies, a temporary or permanent
injunction or other equitable relief against such breach or threatened breach
from any court of competent jurisdiction, without the necessity of showing any
actual damages or that money damages would not afford an adequate remedy, and
without the necessity of posting any bond or other security. The aforementioned
equitable relief shall be in addition to, not in lieu of, legal remedies,
monetary damages or other available forms of relief.
12.    Compliance with Law. This Restricted Stock Unit award and the issuance
and transfer of shares of Common Stock in accordance with Section 6 shall be
subject to compliance by the Company and the Grantee with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange on which the Company’s shares of Common Stock
may be listed. No shares of Common Stock shall be issued or transferred unless
and until any then applicable requirements of state and federal laws and
regulatory agencies have been fully complied with to the satisfaction of the
Company and its counsel.
13.    Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Committee, care of the
Company, at the Company’s principal corporate offices. Any notice required to be
delivered to the Grantee under this Agreement shall be in writing and addressed
to the Grantee at the Grantee’s address as shown in the records of the Company.
Either party may designate another address in writing (or by such other method
approved by the Committee) from time to time.
14.    Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware in the United States of
America without regard to conflict of law principles.
15.    Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Grantee or the Company to the Committee for
review. The resolution of such dispute by the Committee shall be final and
binding on the Grantee and the Company.
16.    Restricted Stock Units Subject to Plan. This Agreement is subject to the
Plan as approved by the Company’s shareholders. The terms and provisions of the
Plan as it may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.


5

--------------------------------------------------------------------------------




17.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon the Grantee and
the Grantee’s beneficiaries, executors, administrators and the person(s) to whom
the Restricted Stock Units may be transferred by will or the laws of descent or
distribution.
18.    Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.
19.    Discretionary Nature of Plan. The Plan is discretionary and may be
amended, altered, suspended or terminated by the Board at any time, in its
discretion. The grant of the Restricted Stock Units in this Agreement does not
create any contractual right or other right to receive any Restricted Stock
Units or other Awards in the future. Future Awards, if any, will be at the sole
discretion of the Committee and the Board. Any amendment, modification, or
termination of the Plan shall not constitute a change or impairment of the terms
and conditions of the Grantee’s employment with, or service to, the Company or
its Affiliates.
20.    Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the Restricted Stock Units, prospectively or
retroactively; provided, that, no such amendment shall materially impair the
previously accrued rights of the Grantee under this Agreement without the
Grantee’s consent, subject to the provisions of Sections 16.1 and 16.2 of the
Plan.
21.    Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code to the extent it may be applicable.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A of
the Code and in no event shall the Company be liable for all or any portion of
any taxes, penalties, interest or other expenses that may be incurred by the
Grantee on account of non-compliance with Section 409A of the Code.
22.    No Impact on Other Benefits. The value of the Grantee’s Restricted Stock
Units is not part of his or her normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit.
23.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
The Grantee consents to (a) receive any documents related to his or her current
or future participation in the Plan, including this Agreement, by electronic
means, (b) the use of electronic signatures or other electronic indication(s) of
acceptance, and (c) participate in the Plan and/or receive any documents related
to such participation through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.


6

--------------------------------------------------------------------------------




24.    Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the Restricted Stock Units subject to all of the
terms and conditions of the Plan and this Agreement. The Grantee acknowledges
that there may be adverse tax consequences upon the vesting or settlement of the
Restricted Stock Units or disposition of the underlying shares of Common Stock,
and that the Grantee has been advised to consult a tax advisor prior to such
vesting, settlement or disposition.
25.    Transfer of Data. The Grantee authorizes the Company and its Affiliates
to furnish the Company and/or any third party with such personal information and
data as may be required to implement this Agreement and the Plan.


7